          CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Dan Colbath,

         Plaintiff,
vs.                                            Case No. 0:20-cv-2252

Reliance Standard Life Insurance
Company                                        COMPLAINT

         Defendant.




Plaintiff, for his Complaint against Defendant, states and alleges:

      1. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 29 U.S.C. § 1132(e)(1) and (f) of the Employee Retirement Income

Security Act of 1974 (“ERISA”) over this claim for disability benefits under a

plan governed by ERISA, 29 U.S.C. § 1001 et seq.

      2. Venue is proper in this district pursuant to 29 U.S.C. § 1132 (e)(2)1,

because Reliance Standard Life Insurance Company may be found in this

district. In particular, Reliance Standard Life Insurance Company is registered

as a corporation with the State of Minnesota, conducts ongoing business with



1
 29 U.S.C. § 1132 (e)(2) states “Where an action under this subchapter is
brought in a district court of the United States, it may be brought in the district …
where a defendant resides or may be found…”
         CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 2 of 8




Minnesota residents, employs Minnesota residents, has extensive contacts

within Minnesota, and accordingly is found within Minnesota.

     3. On information and belief, Defendant Reliance Standard Life Insurance

Company insures the employee benefit plan (“Plan”) that The RSL Employer

Trust created and maintains to provide its employees with income protection

should they become disabled.

     4. On information and belief, Defendant Reliance Standard Life Insurance

Company is a corporation organized and existing under the laws of the State of

Pennsylvania and is the insurer and claims administrator for the Plan.

     5. Plaintiff is a resident and citizen of the United States, a

participant/covered member of The RSL Employer Trust and a participant in

the Plan.

     6. As set forth in 29 U.S.C. § 1133 of the ERISA statute, the Plan provides

a mechanism for administrative appeals of benefit denials. Plaintiff has

exhausted all such appeals.

     7. On information and belief, Plaintiff was covered at all relevant times

under group disability policy number LSC 100,002 which was issued by

Reliance Standard Life Insurance Company to The RSL Employer Trust to

insure the participants of the Plan. A copy of the policy is attached as Exhibit

A.



                                           2
          CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 3 of 8




    8. On information and belief, Reliance Standard Life Insurance Company

both funds the Plan and decides whether participants will receive benefits under

the Plan. Accordingly, Reliance Standard Life Insurance Company has a

conflict of interest, which must be considered when determining whether its

denial of Plaintiff’s benefits was proper.2

    9. Reliance Standard Life Insurance Company’s interest in protecting its

own assets influenced its decision to deny Plaintiff’s application for disability

benefits.

    10.       The Plan is an ERISA welfare benefit plan.

    11.       Under the Plan, a participant who meets the definition of

“disabled” is entitled to disability benefits paid out of the Plan assets.

    12.       Plaintiff became disabled under the terms of the Plan’s policy on or

about February 13, 2017 and continues to be disabled as defined by the Plan.

Accordingly, Plaintiff is entitled to benefits under the terms of the Plan.

    13.       Plaintiff submitted a timely claim to Reliance Standard Life

Insurance Company for disability benefits.



2
  “[A]n entity that is both the claims administrator and payor of benefits has a
conflict of interest.” Jones v. Mountaire Corp. Long Term Disability Plan, 542
F. 3d 234, 240 (8th Cir. 2008). Moreover, as the Supreme Court has held, “that
conflict must be weighed as a factor in determining whether there is an abuse
of discretion.” Metro. Life Ins. Co. v. Glenn, 128 S. Ct. 2343, 2348 (2008)
(emphasis added).

                                          3
         CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 4 of 8




   14.        Reliance Standard Life Insurance Company granted Plaintiff’s

claim for disability benefits, and paid Plaintiff benefits until April 2, 2020.

However, on June 18, 2020 Reliance Standard Life Insurance Company

cancelled Plaintiff’s disability benefits. Plaintiff appealed Reliance Standard

Life Insurance Company’s decision, but Reliance Standard Life Insurance

Company denied Plaintiff’s appeal on August 14, 2020.

   15.        Plaintiff provided Reliance Standard Life Insurance Company with

substantial medical evidence demonstrating he was eligible for disability

benefits.

   16.        Reliance Standard Life Insurance Company’s decision to deny

disability benefits was arbitrary, capricious, unreasonable, irrational, wrongful,

contrary to the terms of the Plan, contrary to the evidence and contrary to law,

as demonstrated by the following non-exhaustive examples:

            a. Reliance Standard Life Insurance Company relied on the opinion

              of a medical professional who was financially biased by his/her

              relationship with Reliance Standard Life Insurance Company and

              as such unable to offer an unbiased opinion;

            b. Reliance Standard Life Insurance Company relied on the opinion

              of a medical professional that was not supported by substantial




                                         4
         CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 5 of 8




             evidence in the claim file, and was inconsistent with the overall

             evidence in the record;

          c. Reliance Standard Life Insurance Company relied on the opinion

             of a medical professional who was not qualified to refute the

             findings of Plaintiff’s physicians;

          d. Reliance Standard Life Insurance Company ignored obvious

             medical evidence and took selective evidence out of context as a

             means to deny Plaintiff’s claim;

          e. Reliance Standard Life Insurance Company ignored and/or

             misrepresented the opinions of Plaintiff’s treating physicians.

   17.        Reliance Standard Life Insurance Company abused its discretion

in denying Plaintiff’s claim.

   18.       This claim is subject to a de novo review by this Court.

   19.       The decision to deny benefits was wrong under the terms of the

Plan.

   20.       The decision to deny benefits was not supported by substantial

evidence in the record.

   21.       Reliance Standard Life Insurance Company’s failure to provide

benefits due under the Plan constitutes a breach of the Plan.




                                         5
         CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 6 of 8




   22.       Reliance Standard Life Insurance Company’s failure to provide

Plaintiff with disability benefits has caused Plaintiff to be deprived of those

benefits from April 2, 2020 to the present. Plaintiff will continue to be deprived

of those benefits, and accordingly will continue to suffer future damages in an

amount to be determined.

   23.       Reliance Standard Life Insurance Company’s denial of benefits

under the Plan has caused Plaintiff to incur attorneys’ fees and costs to pursue

this action. Pursuant to 29 U.S.C. § 1132(g)(1), Defendants should pay these

costs and fees.

   24.       A dispute now exists between the parties over whether Plaintiff

meets the definition of “disabled” under the terms of the Plan. Plaintiff requests

that the Court declare he fulfills the Plan’s definition of “disabled,” and is

accordingly entitled to all benefits available under the Plan. Plaintiff further

requests reimbursement of all expenses and premiums he paid for benefits

under the Plan from the time of termination of benefits to the present. In the

alternative of the aforementioned relief, Plaintiff requests that the Court remand

and instruct Reliance Standard Life Insurance Company to adjudicate

Plaintiff’s claim in a manner consistent with the terms of the Plan.

      WHEREFORE, Plaintiff respectfully requests the following relief against

Defendant:



                                         6
       CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 7 of 8




   1. A finding in favor of Plaintiff against Defendant;

   2. Pursuant to 29 U.S.C. § 1132(a)(1)(B), damages in the amount equal to

      the disability income benefits to which Plaintiff is entitled through the

      date of judgment;

   3. Prejudgment and postjudgment interest, calculated from each payment’s

      original due date through the date of actual payment;

   4. Any Plan benefits beyond disability benefits that Plaintiff is entitled to

      while receiving disability benefits;

   5. Reimbursement of all expenses and premiums Plaintiff paid for benefits

      under the Plan from the time of termination of benefits to the present.

   6. A declaration that Plaintiff is entitled to ongoing benefits under the Plan

      so as long as Plaintiff remains disabled under the terms of the Plan;

   7. Reasonable costs and attorneys’ fees incurred in this action;

8. Any other legal or equitable relief the Court deems appropriate.




                                         7
         CASE 0:20-cv-02252-WMW-ECW Doc. 1 Filed 10/29/20 Page 8 of 8




Dated:       10/29/2020             RESPECTFULLY SUBMITTED,

                                    By: /s/ Zachary Schmoll

                                    Zachary Schmoll (MN Bar # 0396093)
                                    Stephen Fields (MN Bar # 0276571)
                                    FIELDS LAW FIRM
                                    9999 Wayzata Blvd
                                    Minnetonka, MN 55305
                                    Office: 612-370-1511
                                    Zach@Fieldslaw.com
                                    Steve@Fieldslaw.com

                                    Attorneys for Plaintiff




                                      8
